Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Art Unit – Location

The Art Unit location of your application in the USPTO may have changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2675.


Allowable Subject Matter

Claims 1-16 are allowed.

The following is an Examiner’s statement of reasons for allowance: The closest reference of record is Benefiel (US 2018/0049497 A1).  In the Applicant’s independent Claim 1 the reference of Benefiel does not teach: measuring a colour value of each of the engraved calibration images and of the predefined substrate surface in a colour space; calculating a plurality of colour space distances between each of the colour values of the engraved calibration images and the colour value of the substrate surface;  associating each colour space distance with one of a plurality of predefined laser parameter values between a minimum laser parameter value and a maximum laser parameter value; determining a relationship between colour space distance and laser parameter value based on the associations; determining a grayscale value of an output image base on a predefined relationship between the determined laser parameter value and the grayscale value of the output image, and mapping the grayscale value of the input image to the grayscale value of the output image.   Benefiel fails to directly anticipate or render the above underlined limitations obvious (to be used with other claimed limitations).

Relevant Prior Art

Shapiro (US 2018/0147658 A1)
Abstract
A method for dithering can include receiving, at a computer numerically controlled machine comprising a laser, a motion plan corresponding to a first image. The output of the laser can be dithered, in accordance with the motion plan, to effect a change in a material within an interior space of the computer numerically controlled machine. The change can substantially reproduce at least a portion of the first image on the material. The dithering can include providing laser energy to the material at a native resolution based at least on a spot size of the laser. The spot size can be determined based at least on one or more parameters of the computer numerically controlled machine and/or one or more properties of the material. The laser energy can be delivered at locations separated by a distance no less than the spot size.

Berthe et al. (US 2012/0074107 A1)
Abstract

The present invention concerns a system for the calibration of at least one parameter of a laser engraver, the laser engraver comprising on one hand an engraving system with a focusing lens positioned at a distance of the surface of an substrate intended to be engraved and on the other hand a vision system for at least the positioning and the verification of the engraving, the vision system including a camera associated with an appropriate illumination and, wherein the engraving device of the laser is arranged in such way that the engraving device works to engrave a substrate with specific engraved layout corresponding to variation of at least one parameter and wherein the vision system is connected to a comparison device of at least one measured engraved parameter with the template value of at least one stored data in a memorisation device connected to a engraving correction device.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED W BARNES whose telephone number is (571) 270-1785. The examiner can normally be reached Mon-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-270-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TED W. BARNES/ Ph.D. Electrical Engineering
Primary Examiner
Art Unit 2675



/TED W BARNES/Primary Examiner, Art Unit 2675